--------------------------------------------------------------------------------

Exhibit 10.20


CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED
PORTIONS HAVE BEEN REPLACED WITH “[***].”
 
Statement of Work #1
Effective as of October 1, 2013 (“SOW Effective Date”)


This Statement of Work #1 (“SOW”) dated October 1, 2013 (the “SOW Effective
Date”) between Support.com, Inc. (“Vendor”) and Comcast Cable Communications
Management, LLC and any of its operating subsidiaries and affiliates which
receive services from Vendor (“Comcast”) incorporates and is governed by the
terms and conditions contained in the Master Services Agreement Call Handling
Services effective as of October 1, 2013 (the “Agreement”), by and between
Comcast and Vendor.  In the event of any conflict between the terms and
conditions of this SOW and the terms and conditions of the Agreement, the terms
and conditions of the Agreement shall govern.  Any capitalized term used herein
but not defined shall be as defined in the Agreement.


1.0              SERVICES
 
1.1            Scope of Services.  Vendor shall provide inbound customer service
support in English and Spanish (Bilingual) as set forth below to Comcast’s
prospective and actual customers (the “Services”) utilizing Vendor’s customer
service representatives (“CSRs”, each a “CSR”), including:


  a.            Support.  Basic troubleshooting and resolution of service
related problems for Comcast residential customers for high speed Internet
repair (“HSI Repair”) and Wireless Gateway technical support (“Wireless Gateway
Support”), each as outlined in Exhibit C.  Vendor shall use Vendor’s own
proprietary tools and any proprietary tools provided by Comcast for
troubleshooting and issue resolution.


  b.            Upsell.  Selling, to the extent commercially reasonable,
additional Comcast products and services (“Upsell”) to Comcast residential
customers as part of Vendor interaction with customers during all calls.  Vendor
will Upsell only those products Comcast instructs Vendor in writing to Upsell.
 
  c.            Language Support. Vendor will provide the Services in English
and shall maintain the capacity to provide Services to at least [***] of all
calls in Spanish.


1.2            Support Personnel. Vendor shall provide all customer service
support personnel necessary to perform the Services required by this SOW in
accordance with call volume forecasts provided by Comcast as described in
Section 6 of this SOW (the “Forecasts”).


1.3.            Escalations.Vendor, when providing the Services, shall use the
escalation procedures provided as part of on-line job aides or other
documentation approved by Comcast in writing. Upon written notice from Comcast,
Vendor shall promptly update on-line job aides or other documentation provided
to Vendor’s CSRs with any modifications to the escalation procedures. Vendor
shall ensure that its CSRs are informed of such modifications and receive
training on the modifications, if necessary.
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

--------------------------------------------------------------------------------


2.0          DESIGNATED FACILITIES


2.1.            Locations.


Work from Home Agents:
The parties agree that Vendors CSRs shall be home-based employees.  Vendor shall
ensure that it and its personnel perform the Services and other work for Comcast
exclusively in the United States and/or Canada, unless otherwise stated in an
amendment to this SOW, specific to each applicable non-US location.
Notwithstanding the foregoing, Vendor may provide development related work on
Vendor’s platform, Vendor’s software, back-office related work and Vendor’s
Network Operations Centre (but not other Services or work paid for by Comcast)
performed by employees and subcontractors in India.


3.0             TERM AND TERMINATION
 
3.1             Term.  This SOW shall commence on the SOW Effective Date and
shall continue until December 31, 2014 (“Initial Term”).  This SOW shall
automatically renew for additional one (1) year periods starting at the end of
the then-current term, unless written notification of cancellation is provided
by either party to the other party no less than sixty (60) days prior to the
termination of the then current term (each a “Renewal Term;” collectively with
the Initial Term, the “Term”).


3.2             Termination for Convenience. Notwithstanding anything in the
Agreement to the contrary, Comcast shall have the right to terminate this SOW at
any time and for any reason, effective upon ninety (90) days prior written
notice to Vendor.


4.0         TRANSITION RESOURCES


Vendor shall provide the following resources to Comcast to support the launch of
the Services or the launch of a modification to the Services. 


Phase 1 (Pre-Production)

· Provide one experienced CSR recruiting resource for at least two weeks to
support recruiting efforts by Vendor.

· Provide one experienced trainer to help certify the trainer(s) for the Comcast
Services.

· Provide two (2) subject matter experts, on a supervisory level to support the
first two weeks of nesting of new CSRs.



            Phase 2 (1st two weeks of production)

· Provide two (2) subject matter experts on a supervisory level to support the
first two (2) weeks of Services in production mode.

· Ensure that a manager is available prior to the end of the second week of
production to evaluate the Services and make adjustments as agreed to between
Comcast and Vendor.



5.0              TRAINING


5.1            Overview.


Vendor shall ensure that each person performing the Services has the necessary
training to successfully perform their role in either HSI Repair Services or
Wireless Gateway Support Services. Because of the inherent differences between
the two Services programs, training is specific to each Service offering.
Comcast shall have the option to attend and monitor any Vendor training
sessions.  Regardless of Program, all agents will be required to meet or exceed
[***] on the Training certification test(s) administered by Vendor’s training
department. Ongoing training includes a variety of refresher sessions as
directed by Comcast.  Refresher session(s) will be determined based on the
business needs of Comcast and from feedback received from Vendor’s Operations,
Quality and Training teams.


2
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


  a.            HSI Repair Services.
 
 1.            Initial New Hire Training. Vendor will provide training using
Comcast approved curriculum to every CSR, as well as any other personnel
assigned to provide the Services (the “Training Program”) in a virtual or
classroom (as applicable) environment. In all aspects of training, Vendor shall
conform its Training Program to the curriculum and content as set forth in
Comcast’s Cable Country Curriculum which will be provided to Vendor.  Comcast
will provide the training documentation that covers all aspects relating to the
“call types” for which Vendor will be taking calls.  Vendor shall incorporate
modifications to the Training Program as required by Comcast and as otherwise
agreed upon by the parties via the Change Management process as described in
Section 15 of this SOW.  Vendor may incorporate its proprietary internal
learning tools and methods as approved by Comcast including learning simulations
and automation technology. Vendor shall utilize Comcast assessment methods and
tools and will provide documentation confirming that each person providing the
Services has successfully completed the Training Program according to the
criteria provided by Comcast. Vendor is expected to maintain pass/fail reporting
for each person including action plans for remedial training for those who did
not successfully complete the Training Program.  For purposes of clarity, a
score below [***].  These action plans will be made available to Comcast upon
written request. Comcast will pay the Training Rate (set forth in Section 8.0)
for all initial hires and any additional hires necessitated by Comcast requested
ramp or increase to the Forecast. Comcast will not pay the Training Rate for any
new hires due to attrition. Comcast will not be responsible for the initial
Training Program costs of those who are unable to successfully pass the Training
Program after remedial training.


 2.            Train the Trainer Training.  Comcast shall provide
Comcast-specific job training session (“Train the Trainer”) for Vendor’s
training personnel and leadership team.  Vendor’s leadership team shall include:
Operations Manager, Quality Analyst, and Development Lead(s) or their
equivalents. Such training sessions will be held at a location determined by the
Comcast in its sole discretion.  Vendor shall provide subsequent training to its
training personnel at Vendor’s sole expense.  Each party shall be responsible
for its own travel costs and expenses related to visits to the other party’s
sites for training purposes, provided; however, Vendor will only be responsible
for the costs and expenses for [***] trips per year to Comcast designated sites
related to Train the Trainer, certification of trainers, or training manager
meetings.  Costs and expenses for any additional trips required by Comcast will
be borne by Comcast.  Comcast is not responsible to pay the Training Rate for
Train the Trainer sessions.


 3.            Certification of Trainers.  Comcast reserves the right to create
a certification program for personnel assigned as trainers for Comcast’s account
which Vendor shall implement.  Once implemented, any trainer not certified as
set forth in the certification program must be removed from any activities
related to the Training Program until such time that they are certified.  A
trainer must meet the following minimum Comcast standards to conduct the
Training Program: (i) attend a complete New Hire Training class and participate
as a student; (ii) complete Train the Trainer; and (iii) co-facilitate a New
Hire Training class for Vendor with an experienced trainer.  Comcast may, in its
sole discretion, waive some or all of the requirements noted above.
3
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


  b.            Wireless Gateway Support Services.
 
 1.            Initial New Hire Training.  Vendor will provide training to every
CSR as well as any other personnel assigned to provide the Services (the
“Training Program”) in a virtual or classroom (as applicable) environment.
Vendor will, at its’ own cost and expense create, certify and maintain the
training material specifically for Wireless Gateway networking support and will
provide such training material  to Comcast for approval (including any
modifications thereto) prior to actual use in the Training Program. Vendor shall
incorporate modifications to the Training Program as required by Comcast and as
otherwise agreed upon by the parties via the Change Management process as
described in Section 15 of this SOW.  Vendor may incorporate its proprietary
internal learning tools and methods as approved by Comcast including learning
simulations and automation technology. Vendor shall utilize Comcast assessment
methods and tools and will provide documentation confirming that each person
providing the Services has successfully completed the Training Program according
to the criteria provided by Comcast. Vendor is expected to maintain pass/fail
reporting for each person including action plans for remedial training for those
who did not successfully complete the Training Program.  For purposes of
clarity, a score below [***]. These action plans will be made available to
Comcast upon written request. Comcast will pay the Training Rate (set forth in
Section 8.0) for all initial hires and any additional hires necessitated by
Comcast requested ramp or increase to the Forecast.  Comcast will not pay the
Training Rate for any new hires due to attrition. Comcast will not be
responsible for the initial Training Program costs of those who are unable to
successfully pass the Training Program after remedial training. Costs and
expenses for any additional trips required by Comcast will be borne by Comcast. 
Comcast is not responsible to pay the Training Rate for Train the Trainer
sessions.


  c.            Length.  The length of the initial Training Programs as set
forth below will be determined by the type of Services. The Training Program
(including duration) may be modified by Comcast with at least thirty (30) days
in advance notice to Vendor.  Vendor shall have the option of adjusting Training
Program Hours [***] without notice to Comcast. Training Program Hours will be
deemed to be as set forth in the chart below provided the deviation remains no
greater than [***]    Should Vendor require an increase or decrease greater than
[***] the Training Program Hours set forth below, Vendor shall notify Comcast in
writing and request approval of such modification prior to implementing any such
change in the training hours.  The Training Program Hours will be adjusted
accordingly.


Program
Training Program Hours
Wireless Networking
[***]
 
 



  d.            Vendor Onboarding Training.  It is Vendor’s responsibility to
train CSRs on Vendor’s processes and procedures prior to beginning the Training
Program (“Onboarding”). Time spent in Onboarding shall not be billed to Comcast.


5.2.            Intentionally Omitted.
 
5.3.            Continuing Education.


Comcast agrees to pay for all preapproved reasonable costs for on-going training
and training development for Vendor’s CSRs due to changes to Comcast’s Products
or product offerings, policies and procedures (collectively “Continuing
Education Training”). Vendor shall provide Comcast an estimate for Continuing
Education Training at least thirty (30) days prior to the date Vendor desires to
commence such training and receive written approval prior to proceeding with
such training.  Comcast shall not be liable for any costs unless Vendor has
received such approval.
4
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


5.4.            Remedial Training.


Vendor shall be responsible for costs associated with all remedial training
directed toward a specific person(s) to reinforce the Training Program
(“Remedial Training”). Vendor is responsible for identifying additional
educational needs to support the Services and developing a monthly training plan
to address such educational needs for such persons.


5.5            Attrition Training.


Vendor shall be responsible for all costs associated with providing the Training
Program to new CSRs or other personnel filling positions due to the reduction or
decrease in the total percentage of CSR’s or other personnel providing the
Services not due to internal transfers or promotions (“Attrition Training”).


5.6            Training to Floor Transition Process.


If applicable, Vendor will develop and present a documented training to floor
transition process for Comcast review and approval prior to the first New Hire
Training.  The process will document the length of transition and the number of
teaching assistants supporting the trainer during transition. This process
should be shared with Comcast at least fourteen (14) days prior to the New Hire
Training class start date.


5.7            Up-Training.


Up-Training means the training of CSR(s) on additional services or Upsell
opportunities not then being provided by Vendor or in cases where training needs
to occur given new regional specific policies or procedures or billers. Vendor
may provide Up-Training as requested by Comcast.  In such cases, Comcast will
pay for such Up-Training as set for in Section 8 below.  For any request for
Vendor to perform Up-Training, Comcast will make such request, including the
training requirements, the required duration of such additional training for
each affected CSR, the agenda and the expected date of completion of the
Up-Training, to Vendor in writing in the 45 Day Forecast (as defined below). 
Any other Up-Training in excess of the forecasted training will be handled
through the Change Management process set forth in Section 15 of this SOW.


6.0            HOURS AND STAFFING


6.1            Forecasts.  Comcast will prepare forecasts as set forth below. 
Productive Hours shall mean the total number of hours spent by Vendor’s
personnel assigned to provide the Services in talk time, hold time, available
time, and wrap up time.  Unless otherwise agreed to by the parties, each
forecast will include the Productive Hours Vendor will be required to deliver,
using the historical average handle time (“AHT”) forecast provided by Vendor to
Comcast and number of full time equivalent personnel (“FTE”) to fulfill the
Productive Hours (the “Forecast”).  The parties shall work together to develop a
planning model for staffing FTE inclusive of new hire plans, shrinkage, AHT and
other assumptions that support the delivery of Productive Hours (the “Staffing
Planner”) within [***] days of the SOW Effective Date. Comcast and Vendor will
mutually agree upon and participate in the preparation of other workload volume
forecasts, as reasonably required for the successful performance of the
Services. All final locked forecasts must be stored in the reporting portal as
designated by Comcast.  As part of Services, Vendor will provide an analyst
dedicated to Comcast’s account to ensure the timely development of workload
volume forecasts within [***] days of the SOW Effective Date.


  a.            [***] Outlook.  Comcast will provide a [***] Forecast on a
monthly basis which includes any other information which would be relevant for
the Vendor to provide the Services, such as Comcast product changes or recurrent
training requirements (the “[***] Outlook”).  Vendor will use the [***] Outlook
to plan recruitment, selection and training of Vendor CSR(s).
5
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


  b.            [***] Forecast.   Comcast will provide Vendor with a Forecast no
less than [***] days in advance of the first day of the fiscal month to which
the Forecast applies (“[***] Forecast”), (e.g., for the month of March, the
forecast is due [***]) for planning purposes. If the [***] Forecast reflects an
increase or decrease in Productive Hours by [***] or less from the prior [***]
Forecast, the [***] Forecast shall be deemed locked and cannot be further
revised unless mutually agreed to by the parties in writing.   If the [***]
Forecast reflects an increase or decrease in Productive Hours by more than [***]
as compared to the prior [***] Forecast, the Vendor may: (i) accept the revised
FTEs as stated in the [***] Forecast at which time the [***] Forecast shall be
deemed locked and cannot be further revised unless mutually agreed to by the
parties in writing; or (ii) notify Comcast within [***] days of receipt of the
[***] Forecast that it does not accept the revised FTEs and  the parties shall
mutually agree in writing on the revised number of FTEs required for Productive
Hours after which the [***] Forecast shall be deemed locked and cannot be
further revised unless mutually agreed to by the parties in writing.


  c.            [***] Interval Forecast.  Each Friday, Comcast will provide a
[***] day Forecast to Vendor with the half-hour intervals for the week (Sunday
through Saturday) beginning on the third Sunday after the Forecast is submitted
(the “[***] Interval Forecast”). If the [***] Interval Forecast reflects an
increase or decrease the Productive Hours in any day by [***] as stated in the
locked [***] Forecast for the same date, the [***] Interval Forecast shall be
deemed locked and cannot be further revised unless mutually agreed to by the
parties in writing.  If the [***] Interval Forecast reflects an increase or
decrease in the Productive Hours in any day by more than [***] as stated in the
locked [***] Forecast for the same date, the Vendor may: (i) accept the revised
FTEs as stated in the [***] Interval Forecast at which time the [***] Interval
Forecast shall be deemed locked and cannot be further revised unless mutually
agreed to by the parties in writing; or (ii) notify Comcast within [***] days of
receipt of the [***] Interval Forecast that it does not accept the revised FTEs
and the parties shall mutually agree in writing on the revised number of FTEs
required for Productive Hours after which the [***] Interval Forecast shall be
deemed locked and cannot be further revised unless mutually agreed to by the
parties in writing.


  d.            [***] Interval Forecast.   Each Friday, Comcast may provide a
rolling [***] day Forecast to Vendor with the [***] intervals for the week
(Sunday through Saturday) beginning on the  Sunday following the Friday the
Forecast is submitted (the [***] Interval Forecast”). If the [***] Interval
Forecast reflects an increase or decrease [***] interval Forecast by [***], and
an increase or decrease the Productive Hours in any day by [***] the [***]
Interval Forecast shall be deemed locked and cannot be further revised unless
mutually agreed to by the parties in writing.   If the [***] Interval Forecast
reflects an increase or decrease of any half hour interval Forecast by more than
[***], and an increase or decrease the Productive Hours in any day by more than
[***], the Vendor may: (i) accept the revised FTEs as stated in the [***]
Forecast at which time the [***] Forecast shall be deemed locked and cannot be
further revised unless mutually agreed to by the parties in writing; or (ii)
notify Comcast within one (1) day of receipt of the [***] Forecast that it does
not accept the revised FTEs and the parties shall mutually agree in writing on
the revised number of FTEs required for Productive Hours after which the [***]
Forecast shall be deemed locked and cannot be further revised unless mutually
agreed to by the parties in writing.
6
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


6.2            Adjustments


  a.            [***] Adjustments.  In any week where performance of the
Productive Hours has commenced, Comcast may request Vendor with [***] prior
written notice to increase or decrease Productive Hours for any half hour by
[***]. Upon receipt of such request, Vendor shall adjust the Productive Hours
and FTEs accordingly. If Comcast requests Vendor to increase or decrease
Productive Hours for any half hour by more than [***], Vendor shall adjust the
Productive Hours and FTEs by [***] and will use commercially reasonable efforts
to conform to the requested adjustments that are in excess of [***].


  b.            AHT Adjustments.  Vendor may adjust the AHT information provided
to Comcast upon a Forecast becoming locked; provided however, notwithstanding
anything in this SOW to the contrary, if Vendor adjusts AHT by more [***] from
the AHT used in that locked Forecast, Comcast may adjust other Forecasts
dependant on that AHT by the amount necessary to accommodate such AHT adjustment
t in addition to any allowed adjustment in such Forecast.


  c.            Staffing Adjustments.


i.             If Comcast requests an increase in Productive Hours by [***]
intervals which are in excess of the amount Comcast is permitted to request or
are otherwise not mutually agreed to by the parties as set forth herein, Vendor
shall use its commercially reasonable efforts to provide the requested
Productive Hours (the “Best Efforts Hours”).  In such cases, Vendor may invoice,
and Comcast shall pay for, the Best Effort Hours delivered; provided however,
the Best Effort Hours shall not exceed the increased Productive Hours requested
by interval.


ii.        If actual Productive Hours for an interval exceeds the locked
Productive Hours forecasted for that interval by [***], Vendor may bill for the
actual Productive Hours for that interval up to a maximum of [***] over the
locked Productive Hours forecasted for that interval; provided, however the
total Productive Hours billed for that [***] shall not exceed the total locked
Productive Hours across all [***] intervals forecasted for that [***].


  d.            Comcast Requested Overtime.  Comcast may request Vendor to
provide staffing for overtime Productive Hours which are additional to and not
part of Best Efforts Hours (“Overtime”).  All Overtime requests must be made in
writing (including email) to Vendor by Comcast’s workforce management team or
other designated representative. Vendor shall accept or decline the Overtime
request [***] of receipt by Vendor. All Overtime worked by Vendor shall be
logged within the approved Comcast work force management system to ensure all
Overtime is accurately tracked.  Approved Overtime will be paid to Vendor in
accordance with the rate set forth in this SOW. Comcast shall only be
responsible to pay Overtime if the Overtime is within the time/day requested by
Comcast for the Productive Hours requested. Vendor shall include a copy of the
Overtime preapproval with the supplemental information submitted with Vendor’s
monthly invoice.


6.3            Other Forecasts.


Comcast and Vendor may mutually agree upon and participate in the preparation of
other workload volume Forecasts as reasonably required for the successful
performance of the Services. These Forecasts may include, without limitation,
yearly, quarterly, monthly, weekly, daily and interval Forecasts. All final
locked Forecast(s) must be stored in the reporting portal as designated by
Comcast.  As part of the support structure, Vendor will provide an analyst
dedicated to Comcast’s account to ensure the timely development of workload
volume Forecasts within [***] days of the SOW Effective Date.
7
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


6.4            Hours of Operation and Personnel


  a.            Full Time Managers.  To reduce Attrition and to ensure
compliance with the Service Level Targets set forth in Exhibit A, all managers
assigned for the performance of the Services shall be full-time Vendor
employees.
 
  b.            Analyst.  Vendor shall at all times maintain a dedicated analyst
to ensure timely development of workload volume Forecasts.


  c.            Hours of Operations.  Services will be provided to Comcast 24 X
7 Sunday through Saturday) (the “Operations Hours”) as forecasted.
Notwithstanding the foregoing, Comcast may revise the hours of operation by
providing Vendor with fifteen (15) days prior written notice. Comcast may revise
the foregoing hours of operations to required staffing needs during the ramp--up
period.


  d.            Key Vendor Personnel.  Key Vendor Personnel means Vendor’s
employees in key positions that are deemed by Comcast to be critical to the
success of the Services including: [***].  Key Vendor Personnel shall each be
assigned to provide the Services during the term of this SOW.  Vendor may
replace Key Vendor Personnel without providing Comcast with prior notice
provided that the replacement has the same skill sets in all material respects
as the Key Vendor Personnel being replaced. Comcast shall have the right to
review the resume of such new Key Vendor Personnel.  Comcast will not be charged
for any time necessary to train replacement Key Vendor Personnel.


  e.            Staffing and Support Ratios.


Vendor shall maintain the following staffing and support levels during the Term
of this SOW unless otherwise notified by Comcast via the Change Management
process as defined in Section 15 of this SOW:



· Vendor ratios for [***] will be maintained [***].

· Vendor ratios for [***] will be maintained [***]

· Vendor ratios for [***] personnel shall be maintained [***].




7.0 MEETINGS AND IMPROVEMENTS



7.1            Meetings.  Vendor agrees to participate in daily, weekly and
monthly status meetings to review performance metrics, goals, quality, and
recommendations to improve business performance.


7.2            Improvements.  To the extent applicable, Vendor shall provide
recommended improvements to current business processes and provide documented
plans to address these improvements to Comcast.


7.3            Quarterly Business Reviews.  Vendor shall attend Quarterly
Business Reviews (“QBR”) at the designated Comcast location or Vendor’s office.
Each party is responsible for its own expenses incurred while traveling to and
attending the QBRs.



8.0 BASE FEES AND PAYMENT



8.1            Productive Hour Rate.  Comcast shall pay Vendor in arrears each
fiscal calendar month (i.e. Oct 22- Nov 21) based on the number of Productive
Hours at the rate set forth below per Productive Hour.  As used herein,
“Productive Hour(s)” means the total number of hours spent in talk time plus
hold time plus available time plus wrap up time, onchat time and outbound time. 
Notwithstanding anything to the contrary, wrap up time includes all time when
the CSR is working on a customer issue.
8
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


8.2            Training Rate.  Comcast shall pay Vendor in arrears each fiscal
calendar month the CSR Training Rate as set forth below for CSRs engaged in
initial New Hire Training.


8.3            Overtime Rate.  Comcast shall pay Vendor in arrears each fiscal
calendar month the CSR Overtime Rate of as set forth below per Productive Hour
worked per CSR that meets the criteria set forth in Section 6.2 (d).


Designated Facility
 Productive Hourly Rate
Overtime Rate
Training Rate
[***]
[***]
[***]
[***]



Spanish speaking agents will be paid at a Productive Hourly Rate of [***], an
Overtime Rate of [***], and a Training Rate of [***].  Comcast will pay only for
Spanish speaking agents in accordance with its Forecast, subject to Section
1.1(c) above.


8.4            Up-Training / Continuing Education.  Comcast will pay Vendor for
Up-Training / Continuing Education at the Productive Hourly Rate.


8.5            Outages.    Comcast will pay Vendor at the Productive Hour Rate
for any lost Productive Hours as a result of any downtime caused by a Comcast
network outage that renders Vendor unable to provide the Services, provided that
such lost Productive Hours when combined with the Productive Hours in which the
Services were performed shall not exceed the total Production Hours set forth in
the applicable forecast, as adjusted pursuant to Section 6.  Comcast will not
pay for any lost Productive Hours as a result of Vendor network, facility or
telecommunications outage/downtime.


9.0              SERVICE LEVELS


Comcast will pay Vendor the hourly Productive Hour Rate as set forth above plus
pay a pay for performance component (“Bonus Rate”) which will be added to the
Productive Hourly Rate upon Vendor’s meeting or exceeding the Service Level
Targets as more fully described herein in Exhibit A.  The metrics set forth
herein will be used by Comcast to measure Vendor’s performance related to the
Service Level Targets for each fiscal calendar month. Comcast will provide
Vendor with quarterly targets.  Comcast may adjust Service Level Targets other
than Line Adherence by providing Vendor with sixty (60) days advance written
notice of such modification to the Service Level Targets.



10.0 OPERATIONAL INFRASTRUCTURE



10.1         Incident Management.


  a.            In the event that Vendor experiences a complete service
interruption or any interruption of Comcast tools or telephony, Vendor must
notify Comcast’s National ROC at 877-544-6762, within 15 minutes of incident
detection.


  b.            Vendor shall have key technical resources readily available to
join Comcast’s conference bridge when there is any type of service disruption.
9
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


  c.            Vendor shall participate in all calls or meetings and to
document the resolution of any service disruption via a post mortem root cause
analysis report which shall be provided to Comcast within three (3) days of
issue resolution.


10.2         Maintenance Notification.


  a.            Vendor shall provide Comcast with no less than two (2) weeks
advance written notice regarding any regularly scheduled remedial and or
preventive maintenance.


  b.            Vendor shall provide Comcast with written notice as to any
requirement for emergency maintenance no less than twenty-four (24) hours after
such determination has been made.

 

11.0 REPORTING



11.1         Requirements.


Vendor will provide, at no additional cost to Comcast,  call center metric
reports electronically on a daily, weekly, monthly, quarterly and annual basis
(as required) in a format easily imported into Excel spreadsheets in accordance
with Comcast’s requirements. These reports will provide, but shall not be
limited to, the following information:



· New hire attrition report – agent tenure, agent hire date/term date.

· HR report for attrition; monthly.

· Month over month FTE Report – Actual vs. forecasted

· Pay for Performance reports as required

· Agent hierarchy File for quality programs

· Old/new PFP reconciliation

· Timeliness and integrity of reports and ID Management

· Maintain a POC list for all major functions – include an off hours contact: 
leadership, operational, reporting, technology

· Attend regularly scheduled performance reporting meetings

· Vendor to provide call disposition data and analysis on weekly / monthly basis
in mutually agreed format



12.0
ACCESS TO VENDOR SYSTEMS



Vendor shall provide Comcast with unimpeded password protected remote access to
Vendor’s monitoring tools (e.g., tools used to monitor to Vendor’s personnel
performing the Services on a random basis and/or to review electronic responses
on a random basis, including, but, not limited to, remote monitoring of all live
calls to all toll free numbers Comcast sends to Vendor) prior to Vendor
commencing to provide the Services. Vendor shall ensure that the remote
monitoring capability provided to Comcast complies with applicable State and
Federal laws. Comcast reserves the right to audit Vendor’s performance of this
Agreement and the Services by whatever means Comcast deems appropriate with or
without notice to Vendor, including, but not limited to, customer surveys,
monitoring calls and/or other work related activities (either onsite or
remotely) provided as a part of the Services to the extent permitted under
applicable law and, in the case of financial audits, on 30 days written notice.
Comcast may utilize Comcast personnel or third parties to conduct such audits.
If requested by Comcast, Vendor will provide Comcast with copies of all records
of Vendor’s performance of the Services, including, but not limited to, phone
records, reports and such other information and records in the format requested
by Comcast. The results of any audits conducted by Comcast (or its designated
third parties) shall be conclusive in determining Vendor’s attainment of each of
the Service Level Guarantee subject to Vendor’s agreement to contest such
results in the manner permitted under the Agreement
10
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


Comcast will timely provide such data from Comcast systems as may be necessary
for Vendor to fulfill its obligations hereunder as well as data required for
invoicing purposes Comcast will provide Vendor with work force management and
real time data necessary for line adherence and scheduling.


13.0
INSURANCE



In addition the insurance requirements outlined in Agreement, Vendor agrees to
secure and maintain, at its sole cost and expense: Cyber-Liability, e-commerce
liability or media professional liability insurance with limits of no less than
one million dollars ($1,000,000.00) per occurrence and three million dollars
($3,000,000.00) annual aggregate.


14.0
EEO REQUIREMENTS



The parties agree to comply with the EEO provisions of the 1984 Cable Act and
the Comcast EEO policy, which requires employers to seek the broadest
recruitment base in order that a representative cross-section of applicants
might be obtained.  It is Comcast’s policy to afford equal employment
opportunity to qualified individuals regardless of their race, color, religion,
sex, national origin, age, non-qualifying physical or mental handicap, and to
disabled veterans, and to conform to laws and regulations applicable thereto.


15.0
CHANGE MANAGEMENT



Comcast may at any time during the delivery of the Services request additions,
deletions or alterations (a “Change”) to the Program in writing or by using a
Change Management Form (attached hereto as Exhibit B). Within ten (10) business
days after receipt of a request for change or a Change Management Form, Vendor
will submit a proposal to the other party which shall include any changes in
pricing or in the delivery of the Services necessitated by the change.  Comcast
shall, within ten (10) business days of receipt of the proposal either (i)
accept the proposal or Change; (ii) meet with the other party to discuss the
proposal or Change to determine if the proposal or the perform the Change in
which event the parties shall continue to perform the Services in accordance
with this SOW or as previously amended.  No such Change shall be considered nor
shall Vendor be entitled to any compensation for work done pursuant to or in
contemplation of a Change, unless such Change is authorized through either
written amendment of this Statement or a Change Management Form executed by both
parties.


Each party represents to the other that the person signing on its behalf has the
legal right and authority to enter into the commitments and obligations set
forth herein.


IN WITNESS WHEREOF, the parties have executed this SOW as of the date first
above written.
 
COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC
 
 
SUPPORT.COM, INC
 
 
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
 
 
 
Print Name:
 
 
Print Name:
 
 
 
 
 
 
 
 
Title:
 
 
Title:
 
 
 
 
 
 
 
 
Date:
 
 
Date:
 
 



11
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


EXHIBIT A
 
Service Level Targets for Enterprise Programs


For all Enterprise Programs (i.e., Residential High Speed Internet, Comcast
Enterprise Billing and Video Repair, and Comcast Digital Voice Programs).  The
Bonus and Penalty Rate percentages below denote percentages of Productive Hours
in the applicable fiscal month.


a.               VOC: Vendor shall meet the Service Level Target for Voice of
Customer (“VOC”).  VOC is measured by the Comcast customer’s scoring related to
their satisfaction with the last CSR that the customer interacted with on the
phone.  A third party survey agent conducts the automated survey after the last
interaction and the customer’s rating of satisfaction with that CSR is scored
and reported out to Vendor and CSR.  The Bonus & Penalty for achievement or
failing to achieve   the Service Level Target is:


Service Level Target
  Rate
[***]
[***]
[***]
[***]



b.               Line Adherence:  Vendor is required to meet a staffing target
that is equal to a minimum of ninety-two percent (92%) of the interval
requirements for all intervals with more than 25 FTE staffed.  The fiscal month
will be considered met if Vendor meets a minimum of eight-five percent (85%) of
the thirty (30)-minute intervals at the ninety-two percent (92%) interval
requirement.  The intervals start on each hour and at the half of each hour
adjusted for Comcast requested training (additional training).  The below Bonus
applies on a fiscal calendar month, which is measured by total non-missed
intervals divided by the total number of operational intervals in a fiscal
month:


Actual Line Adherence
Rate
[***]
[***]
[***]
[***]



c.               TSR: Transactional Sales Rates (“TSR”) measures the
effectiveness of non-sales agents in selling additional revenue generation units
(“RGU”) to existing customers during non-sales calls.   An RGU is defined as a
new line of business (new service) added to the customer’s account which remains
on the customer’s account for at least thirty (30) days. The addition of
components of a Comcast service which the customer already subscribes to is not
considered an RGU upgrade. For example, adding HBO to a video service customer
is not an RGU upgrade. TSR is measured by the percentage of the total calls
where an RGU is added. Bonuses and penalties for TSR shall apply only after
vendor has received training on relevant RGUs and Comcast and Vendor has
established procedures for Transactional Sales in connection with the HIS Repair
and Wireless Gateway Support Services provided hereunder.
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
12
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


Attainment Range of
TSR Bonus/Penalty
TSR Service Level Target
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



d.               Adjusted Bonus Percentages: In the event that Comcast elects to
waive Service Level Target for any fiscal calendar month, Comcast shall notify
Vendor of such decision as soon as reasonably practical.  Such notice shall
include the adjusted Bonus payout percentages for the remaining metric(s) based
on an equal distribution of the Bonus that corresponded to the waived Service
Level Target to the remaining Service Level Targets.


e.               AHT Target Credit


Starting AHT =[***].
In the event that type of calls handled or if the Services contracted for from
Vendor materially change and if such change is expected to continue for more
than [***], Comcast and Vendor shall equitably adjust the AHT based on the
mutual agreement of the parties. New hire CSRs AHT will be excluded from the AHT
calculation for the period of time between the Effective Date of this SOW and
January 1, 2014, and thereafter for the first ninety (90) days of employment,
except for CSRs hired as attrition replacements. If Vendor’s actual AHT for a
fiscal month does not exceed the AHT Target by more than [***], then no credit
shall be due to Comcast.   If Vendor’s actual AHT for a fiscal [***] exceeds the
AHT Target by more than [***], then a credit shall be issued to Comcast. The
calculation of the credit shall be as set forth below:


[***]


f.            Commencement of Service Level Bonuses and Penalties:  The
foregoing service level bonuses and penalties shall become effective [***].
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
13
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


EXHIBIT B
 
CHANGE MANAGEMENT FORM


Program:
PCR No.:
Originator:
Date:
Department:
Phone #:
Title:
Locations Impacted:
Requested Implementation Date:
Estimated Hours: (LOE)
oBillable         oNon-Billable
Billing Rate/Hour:
Fixed Fee Cost (if applicable)
Type of Change:
Scope of Change:
oMinor (Anything within current contract)
oMajor (may require contract amendment)
MUST BE REVIEWED BY Business and/or P&L Owner
Reason for Change: (give brief overview of the reason for the change i.e. due to
additional business, project enhancements or resulting from a corrective
action), and identify whether change is permanent or temporary
 
Area(s) of Change
o Accounting/Payroll
o Network
o Data Processing
o Resource Planning
o General Facilities
o Quality Assurance
o Human Resources
o Telecom
o IT/BI
o Training
o Operations
o Recruiting
o Miscellaneous (Please describe below)
 
o Other:
 
Description of Change(s) Requested: (describe the changes and how they affect
each area or department, including key dates, requirements and billing
information)
 
 

Comcast Authorization (SRT Comcast/LOB POC)
Comcast Representative’s Signature
 
 
Print Name
 
 
Date
 



14
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


Exhibit C
 
Scope of Support


HSI Repair. To be provided only after HSI Repair Uptraining set forth in Section
5.1 (a) has been completed.  Prior to such time Tier 1 calls will be transferred
back to Tier.


Help users with issues relating to XFINITY Internet service including:


[***]


Wireless Gateway Support – Set up, configure and manage a secured home network
and support any home network issues customers may encounter.  Available for both
Comcast-leased devices.


[***]
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
 
15
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------